People v Mills (2015 NY Slip Op 00785)





People v Mills


2015 NY Slip Op 00785


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2012-09409
 (Ind. No. 11224/98)

[*1]The People of the State of New York, respondent,
v Leopold Mills, appellant.


Lynn W.L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed September 19, 2012, upon his conviction of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, the resentence being a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on June 22, 1999.
ORDERED that the resentence is affirmed.
Inasmuch as the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required period of postrelease supervision did not violate the double jeopardy and due process clauses of the United States and the New York Constitutions (see People v Lingle, 16 NY3d 621, 630-632; People v Harrison, 112 AD3d 967; People v Hernandez, 110 AD3d 918, 919; People v Rogers, 105 AD3d 776, 777).
SKELOS, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court